Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Matter of the Marriage of Bonnie              Appeal from the 18th District Court of
Allen Thomas and Lloyd Griffith Thomas               Johnson County, Texas (Tr. Ct. No. DC-
                                                     D202000937).       Memorandum Opinion
No. 06-20-00091-CV                                   delivered by Chief Justice Morriss, Justice
                                                     Burgess and Justice Stevens participating.


       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Bonnie Allen Thomas, pay all costs incurred by
reason of this appeal.



                                                     RENDERED MARCH 9, 2021
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk